DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
This action is made final.
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
In the remark, applicant argued that “Applicant's claimed methods and systems address this problem by ordering a plurality of HVAC sensing devices in a suitable sequence, so that the operation of their corresponding HVAC units can be coordinated to optimize energy consumption. In contrast, Endo is directed to wireless master devices where each determines sleep times so that at least two sensor devices run out of battery charge around the same time according to the remaining charge amount of each of the sensor devices. The sensor devices in Endo each will be in the sleep mode in which power consumption is lower than in the normal mode according to the sleep time decided by the wireless master devices. As a result, Endo does not teach or suggest (1) forming a queue of a plurality of sensors, (2) selecting one of the plurality of sensors, (3) storing the settings of the selected sensing device, (4) and operating the selected device with its stored settings in accordance with the calculated sleep time, as claimed in Applicant's independent claims 1 and 6”.
The examiner respectfully traverses applicant’s position. The claim limitations from independent claims 1 and 6 do not require or cover the scope regarding to “ordering a plurality of HVAC sensing devices in a suitable sequence, so that the operation of their corresponding HVAC units can be coordinated to optimize energy consumption”. Claims 1 and 6 only disclose how to control selected sensing device for operation based on the calculated sleep time. In the remark, applicant admitted that Endo teaches “wireless master devices where each determines sleep times …. of each of the sensor devices. The sensor devices in Endo each will be in the sleep mode in which power consumption is lower than in the normal mode according to the sleep time decided by the wireless master devices”. More specifically, Endo teaches controlling a plurality of sensors for an air conditioning system comprising steps of dividing the sensors into multiple groups and deciding the sleep times for each of the group of sensors. The master control device selecting and determining operating status and sleep time for each of the selected sensor, storing setting request from master device to sensor devices, and operating the selected sensor based on the setting request includes the calculated sleep time for the sensor device [0038, 0060-0069, 0077-0082, 0095-0104, 0198-0219]. Therefore, the arguments are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENDO et al. (hereinafter “ENDO”) (US 20160201932 A1).
As to claims 1, 6-7, ENDO teaches a method and system of controlling a plurality of sensing devices comprising:
forming a queue of a plurality of sensing devices [master device communicates and controls a plurality of sensing devices 104 to send and receive data and sleep control] [Figs. 1-2] [0038, 0060, 0104, 0198-0219]; 
selecting one of the plurality of sensing devices [master device selects one sensor device for operation] [Fig. 9] [0038, 0063-0069, 0095-0104, 0198-0219]; 
storing the settings of the selected sensing device [storing setting request from master device to sensor devices] [0077-00821]; 
determining at least one active mode of the selected sensing device [determining operating status and sleep time for the selected sensor device] [0076-0082, 0098-0102]; 
calculating a sleep time for the selected sensing device [0076-0082, 00982-0102, 0198-0219];  
operating the selected device with its stored settings in accordance with the calculated sleep time [operating the selected sensor device based on the received setting request includes the calculated sleep time for the sensor device] [0076-0082, 0098-01023].
As to claim 2, ENDO teaches the steps of storing, determining, calculating and operating are performed for each of the sensing devices of the queue [Fig. 9] [0096-0116].
As to claim 4, ENDO teaches determining at least one active mode of the selected sensing device includes determining whether the selected device is in one or a combination of the following modes: ON; OFF; COOLING with a corresponding cooling setpoint allocated to the device; HEATING with a corresponding heating setpoint allocated to the device [0076-0082, 0096-0116].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENDO in view of Matsuoka et al. (hereinafter “Matsuoka”) (US 20140052300 A1).
As to claim 5, ENDO teaches determining at least one active mode of the selected sensing device includes determining whether the selected device is in one or a combination of the following modes: ON; OFF; COOLING with a corresponding cooling setpoint allocated to the device; HEATING with a corresponding heating setpoint allocated to the device [0076-0082, 0096-0116].  ENDO does not explicitly teach if the selected device is in either COOLING or HEATING mode, an adjusted cooling setpoint or an adjusted heating setpoint is calculated, respectively. 
However, Matsuoka teaches an intelligent-thermostat-controlled HVAC system that detects and ameliorates control coupling between intelligent thermostats. Especially, Matsuoka teaches teach determining at least one active mode of the selected sensing device and if the selected device is in either COOLING or HEATING mode, an adjusted cooling setpoint or an adjusted heating setpoint is calculated, respectively [0068,0080, 0129].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Matsuoka with the teachings of ENDO for the purpose of using a group of versatile sensing and control units to detect and control a plurality of HVAC units to improve intelligent building control.
As to claim 3, ENDO teaches a method for calculating sleep time for sensor devices [0076-0082, 0098-0102]. Matsuoka teaches the sleep time is calculated according to: tseep = (tcycle/Nthermostat)/Ncph where tsleep = Sleep time in seconds (s) tcycle = Cycle duration in seconds (s) Nthermostat = Number of thermostats Neph = Cycles per hour [Figs. 10A-10D, 26A-26C] [0112-0116, 0196, 0318].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0082] As shown in the same figure, the sensor devices 104 further comprise a measurer 139 measuring the temperature and transmitting measurement data including the measured temperature, a reception controller 140 controlling permission and inhibition of reception of data via the communication line L3 and receiving a setting request from the wireless master device 103 while the reception is permitted, a sleep controller 141 effecting the sleep mode according to the sleep time decided by the wireless master device 103, and an awakener 142 waking up the sensor device 104. 
        
        2 [0098] Receiving the measurement data from the sensor device 104_1, the wireless master device 103_1 starts a data collection control procedure (Step S2a) with the sensor device 104_1. If the remaining charge amount of the battery 119 of the sensor device 104_1 is 30 (%) as mentioned above, the estimated remaining battery charge amount is estimated to be 30 (%). Since the estimated remaining battery charge amount is equal to or lower than the threshold (30%), the wireless master device 103_1 determines that the set sleep time of the sensor device 104_1 needs to be changed. The sleep time of the sensor device 104_1 is decided to be a sleep time ST2 that is longer than the initial sleep time ST1. A sleep time setting request including the sleep time ST2 is sent from the wireless master device 103_1 to the sensor device 104_1. Then, the wireless master device 103_1 ends the data collection control procedure (Step S2a) with the sensor device 104_1. 
        
        3 [0099] Receiving the sleep time setting request while the reception is permitted, the sensor device 104_1 ends the normal mode procedure (Step S4) of the sensor device 104_1 and starts a sleep mode procedure (Step S5). From then on, the sensor device 104_1 continues to execute the sleep mode procedure (Step S5) and as a result, maintains the sleep mode until the sleep time ST2 elapses. The sensor device 104_1 does not execute the normal mode procedure (Step S4) in the time period shown in the same figure.